


110 HR 4290 IH: Homeland Security Technology

U.S. House of Representatives
2007-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4290
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2007
			Mr. McCaul of Texas
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend the Homeland Security Act of 2002 to provide for
		  additional availability of testing facilities and equipment and to extend the
		  authority of the Secretary of Homeland Security to carry out certain research
		  and development projects.
	
	
		1.Short titleThis Act may be cited as the
			 Homeland Security Technology
			 Advancement Act.
		2.Extension of
			 authority of Secretary of Homeland Security to carry out certain research and
			 development projectsSection
			 831(a) of the Homeland Security Act of 2002 (6 U.S.C. 391(a)) is
			 amended—
			(1)by striking
			 5-year and inserting 10-year; and
			(2)by striking
			 the Secretary may carry out a pilot program under which.
			3.Availability of
			 testing facilities and equipment
			(a)AmendmentTitle
			 III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by
			 adding at the end the following new section:
				
					316.Availability of
				testing facilities and equipment
						(a)AuthorityThe
				Under Secretary for Science and Technology or his designee may make available
				to any person or entity, for an appropriate fee, the services of any Department
				of Homeland Security owned and operated center, or other testing facility for
				the testing of materials, equipment, models, computer software, and other items
				designed to advance the homeland security mission.
						(b)Interference
				with federal programsThe Under Secretary for Science and
				Technology shall ensure that the testing of materiel and other items not owned
				by the Government shall not cause government personnel or other government
				resources to be diverted from scheduled tests of Government materiel or
				otherwise interfere with Government mission requirements.
						(c)Confidentiality
				of test resultsThe results of tests performed with services made
				available under subsection (a) and any associated data provided by the person
				or entity for the conduct of such tests are trade secrets or commercial or
				financial information that is privileged or confidential within the meaning of
				section 552b(4) of title 5, United States Code, and may not be disclosed
				outside the Federal Government without the consent of the person or entity for
				whom the tests are performed.
						(d)FeesThe
				fees for exercising the authorities under subsection (a) may not exceed the
				amount necessary to recoup the direct and indirect costs involved, such as
				direct costs of utilities, contractor support, and salaries of personnel that
				are incurred by the United States to provide for the testing.
						(e)Use of
				feesThe fees for exercising the authorities under subsection (a)
				shall be credited to the appropriations or other funds of the Directorate of
				Science and Technology.
						(f)Operational
				PlanNot later than 3 months
				after the date of enactment of this section, the Under Secretary for Science
				and Technology shall submit to Congress a report detailing a plan for operating
				a program under the authority provided to the Under Secretary in subsection
				(a). The plan shall contain—
							(1)a list of the
				facilities and equipment that could be made available to outside users;
							(2)a five-year budget
				plan, including costs for facility construction, staff training, contract and
				legal fees, equipment maintenance and operation, and any incidental costs
				associated with the program;
							(3)a five-year
				estimate of the number of users and fees to be collected;
							(4)a list of criteria
				for selecting the private sector users from the pool of applicants, including
				any special requirements for foreign applicants; and
							(5)an assessment of
				the impact this program will have on the ability of a center or testing
				facility to meet its obligations under previously existing Federal
				programs.
							(g)Report to
				CongressThe Under Secretary
				for Science and Technology shall submit to Congress annually a report
				containing a list of the centers and testing facilities that have collected
				fees under this section, the amount of fees collected, a brief description of
				each partnership formed under this section, and the purpose for which the
				testing was conducted.
						(h)GAO
				ReportNot later than 2 years
				after the date of enactment of this section, the Comptroller General shall
				provide to Congress an assessment of the implementation of the program under
				this section.
						.
			(b)Table of
			 contentsThe table of contents for the Homeland Security Act of
			 2002 is amended by inserting after the item relating to section 315 the
			 following new item:
				
					
						Sec. 316. Availability of testing
				facilities and
				equipment.
					
					.
			
